FORM OF FRANKLIN GLOBAL TRUST AMENDED AND RESTATED INVESTMENT MANAGEMENT Contract This Contract, dated as of May 1, 2013, is made between Fiduciary International, Inc., a registered investment adviser having its principal place of business in New York City (the “Adviser”), and Franklin Global Trust, a Delaware business trust having its principal place of business in San Mateo, California (the “Trust”), and amends and restates the prior Investment Advisory Contract between the Trust, on behalf of the Franklin Large Cap Equity Fund, and the Adviser, dated as of June 19, 2003, and amended as of September 30, 2008. WHEREAS the Trust is an open-end management investment company as that term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”), and is registered as such with the U.S. Securities and Exchange Commission; and WHEREAS Adviser is engaged in the business of rendering investment advisory and management services. NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree as follows: 1.
